Title: General Orders, 10 October 1780
From: Washington, George
To: 


                  
                     Head Quarters Totowa Tuesday October 10th
                        1780
                     Parole Albany.
                     Countersigns, Alps: Arr.
                     Watchword, Franklin.
                  
                  For the day TomorrowBrigadier General
                     PattersonColonel BaileyLieutenant Colonel BassetMajor MaxwellBrigade Major WoodbridgeThe General Court martial whereof Colonel Jackson is President to
                     sit tomorrow morning Ten ô clock at a house near Totowa bridge.
                  The Commander in Chief desires that the Colonels and Officers
                     commanding regiments in the several state lines will by saturday next without
                     fail make returns to the Adjutant General of the men in their respective
                     regiments designating by Columns how many are engaged for the War; and how many
                     of these are actually present—how many on command, extra service and in
                     hospitals and where—The officers will be as accurate as possible in this and
                     will return no men about whom they have not received certain recent Accounts.
                  They will also designate by monthly columns extending the Columns
                     to July next the proportion of men in each Month whose services will expire.
                  The Colonels and Commanding officers of regiments of Artillery,
                     Cavalry and of all other Regiments and Corps not comprehended in State lines
                     are to make a similar return in which they are also to designate the particular
                     States to which their men belong and the Proportion of each.
               